Title: From George Washington to Arthur Young, 7 May 1793
From: Washington, George
To: Young, Arthur



Sir,
Philadelphia May 7th 1793

At the request of several Gentlemen of my particular acquaintance in this City, I have taken the liberty of putting this letter into the hands of Dr Edwards, as an introduction of that Gent[l]eman to you.
I am informed that Dr Edwards has two objects in view by going to Europe—the establishment of his health—and a desire of obtaining a knowledge of the agriculture of that part of the world. In order to facilitate the attainment of the latter object he is anxious to be made known to you—and those Gentlemen who have requested this letter speak of him as one of the best farmers in this State. I am therefore the more inclined to give you the trouble of this letter, as I hope your communications with Dr Edwards on agricultural affairs will be mutually pleasing and beneficial. with very great esteem I am Sir, Your most Obedt Servt

Go: Washington

